J-S90001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.D.C., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: S.W. A/K/A C.M.W., FATHER

                                                No. 1596 EDA 2016


              Appeal from the Order Entered April 26, 2016
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000314-2016
                        CP-51-DP-0002301-2014


IN THE INTEREST OF: T.C.Q.C., A             IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA




APPEAL OF: S.W. A/K/A C.M.W., FATHER

                                                No. 1598 EDA 2016


              Appeal from the Order Entered April 26, 2016
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000315-2016
                        CP-51-DP-0002302-2014

BEFORE: OTT, J., SOLANO, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                      FILED DECEMBER 02, 2016

     S.W. A/K/A C.M.W. (“Father”) appeals from the orders entered April

26, 2016, in the Court of Common Pleas of Philadelphia County, Family
J-S90001-16



Court Division,1 that involuntarily terminated his parental rights to his

daughter, T.D.C., born in February of 2013, and his son, T.C.Q.C., born in

August of 2014 (collectively “Children”).2 We affirm.

       The trial court summarized the testimony presented at the termination

hearing, as follows:

       On April 26, 2016, this Court held a Goal Change/Termination
       Hearing and heard testimony on DHS’s [Department of Human
       Services] Petition to Terminate both Mother and Father’s Rights
       as to their two (2) Children, and Change the Permanency Goal to
       Adoption. Both Mother and Father appeared and were
       represented by their respective attorneys.

       The first witness for the Department of Human Services (DHS),
       Tyrone Jessie, CUA [Community Umbrella Agency] Case
       Manager, testified that CUA became involved in February 25,
       2015. He testified that single case plan meetings were held and
       that the parents did not attend those meetings.

       Mr. Jessie testified the Children came into care in November
       2014, because of neglect going on with the family. The Children
       were living with Mother, although Mother and Father were
       together but living in separate homes.

       He testified Father’s objectives were to maintain a drug-free
       status, to submit to three (3) random drug screens prior to
       Court, to continue going to Nu-Stop and continue to show clean
       screens. For his mental health, Father’s objective was to
       schedule a BHS assessment and follow through with all
       recommendations, and finally, to maintain regular contact with
       the Children.
____________________________________________


1
  By order of June 17, 2016, this Court consolidated the above-captioned
appeals sua sponte.
2
  Mother’s parental rights to T.D.C. and T.C.Q.C. were also involuntarily
terminated by the trial court. Mother has filed an appeal at 1630 EDA 2016.



                                           -2-
J-S90001-16



     Mr. Jessie stated Father was referred to the CEU [Clinical
     Evaluation Unit] for a screen and assessment. Father did not
     comply however has complied since November 2015. He is
     receiving drug screens, completed a psychiatric evaluation on
     1/11/2016, and was placed on Seroquel, Depakote, Dioxin and
     Xanax. He was also referred to anger management on
     3/17/2016, and also referred to parenting classes. Father did
     test positive for marijuana on a screen on 10/7/2014.

     Mr. Jessie opined the Children are in a safe environment now,
     and does not believe irreparable harm would come to the
     Children if Father’s parental rights are terminated. He reasoned
     that Father has only attempted compliance since November
     2015, and prior to that had not attempted to resolve the issues
     effecting his neglect of the Children.

     He stated the Children are currently placed with the foster
     mother, A.B., and have been there since November 2014. They
     are safe and their needs are being met. They are attached to the
     foster mother.

     On cross-examination, Mr. Jessie stated that on 6/18/2015 the
     compliance level of Mother and Father for their objectives of the
     plan were minimal and at the next Court date of 9/15/2015,
     there was a rating of non-compliance for both parents. The only
     report received by the Agency from CEU was 10/7/2014 and
     confirms the parents have not gone to CEU since that date.
     Regarding BHS, Mr. Jessie testified the parents have not
     complied with that objective either.

     Further on cross-examination, Mr. Jessie acknowledged that he
     was aware Father was incarcerated from May 2015 to September
     2015, and knew Father could not comply with objectives during
     this period. He stated Father had signed releases for Nu-Stop
     and was getting drug screens there. He further testified he
     observed Father during a visit with the Children and opined that
     Father arrived on time and acted appropriately with the Children.

     On re-direct examination, Mr. Jessie stated Father did not
     comply with the BHS goals of attending biweekly visits after
     November 2015, did not comply with attending CEU after
     November 2015, did not comply with CUA’s single case plan
     goals, and Father’s only compliance was with Nu-Stop.

                                   -3-
J-S90001-16



     The next witness was Portia Bailey, Visitation Coach at Turning
     Points for Children, who testified she has been the visitation
     coach since March of 2015. She testified that based on Mother
     and Father’s sporadic visits with the Children, visits were
     changed from weekly for two hours to one hour weekly, then
     when the parents continued to miss visits, they were changed to
     a one hour visit biweekly. Based on her notes, the parents
     attended overall half the scheduled visits. She observed that
     when the parents first missed their scheduled visits, the Children
     were sad and disappointed, however, as missed appointments
     became more frequent, the Children did not seem affected, and
     would be fine going back to their foster home. The Children call
     the foster mother “Mom”, and case mother reacts to that by
     correcting them. She doesn’t want the kids to call her Mom and
     tells them she is the Mother.

     On cross-examination, Ms. Bailey testified the Children are
     bonded with the foster mother, and look to her to have their
     needs met. Foster mother takes the Children to their medical
     appointments, and is well-informed about T.D.C.’s asthmatic
     condition, administering treatments when necessary. She
     testified that out of 17 or 18 scheduled visits that she covered,
     the parents kept only 8 or 9 of them. Finally, she stated that
     during the visits Father and Children did interact well.

     Father testified next, and stated he signed releases and attended
     Nu-Stop. He attended group and individual therapy sessions. He
     also attends anger management once a week at Nu-Stop on
     Thursdays. He further testified he goes to GPHA and his
     therapist is attempting to locate a parenting class for him. He
     admitted he missed visits with the Children, but stated he was
     working.

Trial Court Opinion, 7/27/2016, at 11–14 (record citations omitted).

     On April 26, 2016, the trial court found by clear and convincing

evidence that Father’s parental rights should be terminated as to T.D.C. and

T.C.Q.C., pursuant to 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and




                                    -4-
J-S90001-16



2511(b). Furthermore, the trial court changed the goal to adoption.           This

appeal by Father followed.

      Father presents five issues for our review:

       1. Whether the [t]rial [c]ourt erred by terminating the parental
          rights of [Father] under 23 Pa.C.S.A. § 2511(a)(1)?

       2. Whether the [t]rial [c]ourt erred by terminating the parental
          rights of [Father] under 23 Pa.C.S.A. § 2511(a)(2)?

       3. Whether the [t]rial [c]ourt erred by terminating the parental
          rights of [Father] under 23 Pa.C.S.A. § 2511(a)(5)?

       4. Whether the [t]rial [c]ourt erred by terminating the parental
          rights of [Father] under 23 Pa.C.S.A. § 2511(a)(8)?

       5. Whether the [t]rial [c]ourt erred by terminating the parental
          rights of [Father] under 23 Pa.C.S.A. § 2511(b)?

Father’s Brief at 5.

      Our standard of review is well established:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).



                                      -5-
J-S90001-16


      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See 23 Pa.C.S. § 2511. The burden rests upon the petitioner

to prove by clear and convincing evidence that the asserted grounds for

seeking the termination of parental rights are valid. In re R.N.J., 985 A.2d

273, 276 (Pa. Super. 2009).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a), along with a consideration of section 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In the instant case, the trial

court terminated Father’s parental rights under Sections 2511(a)(1), (a)(2),

(a)(5), (a)(8), and (b). We will focus on Sections 2511(a)(8) and (b), which

provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds: …

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

            …

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be

                                    -6-
J-S90001-16


       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

       We first address whether the trial court erred by terminating Father’s

parental rights pursuant to Section 2511(a)(8).

       In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
       2511(a)(8), the following factors must be demonstrated: (1) The
       child has been removed from parental care for 12 months or
       more from the date of removal; (2) the conditions which led to
       the removal or placement of the child continue to exist; and (3)
       termination of parental rights would best serve the needs and
       welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted) (emphasis in original).

       Here, the trial court reasoned:

       The Record demonstrates Father’s ongoing inability to provide
       care or control for the Children or perform any parental duties
       and also his failure to remedy the conditions that brought the
       Children into care. Father was incarcerated during a period when
       the Children were in placement,[3] however, the evidence shows
       he failed to comply with the plan objectives once he was


____________________________________________


3
  Father was incarcerated from May, 2015, to September, 2015. See N.T.,
4/26/2016, at 21.



                                           -7-
J-S90001-16


     released, as shown by the documents and testimony provided to
     this Court.

     After hearing the credible testimony of the CUA Case Manager,
     and the Visitation Coach from Turning Points for Children, the
     Court found by clear and convincing evidence, that their
     observations and conclusions regarding Father’s non-compliance
     with the FSP [Family Service Plan] objectives, and lack of ability
     and or refusal to fulfill his parental responsibilities were
     persuasive.

                                      ****

     As discussed above, the Trial Court found that Father failed to
     comply with plan objectives and showed an incapacity to parent.
     He attended therapy at Nu-Stop after November 2015, after
     being released from incarceration and attended approximately
     half of the scheduled visitations. The Court was not persuaded
     that Father could or would resolve these issues in the near
     future.

     This Court finds credible the testimony from the agency workers
     that the Children would not suffer irreparable harm if father’s
     rights were terminated and that termination of Father’s parental
     rights would be in the best interest of the Children.

Trial Court Opinion, 7/27/2016, at 16–17, 18.

     With regard to the requirements of Section 2511(a)(8) that “[t]he

child has been removed from the care of the parent,” we agree with the trial

court that “[C]hildren were effectively in the care of both parents when they

were removed, the parents, at times, having lived together. Although they

claim that they were living across the street from one another, its effective

proximity supports the finding that the Children were in the care of both

parents.” N.T., 4/26/2016, at 63. Specifically, the record showed that at

the time Children were removed, Father and Mother “were together, but not


                                    -8-
J-S90001-16


living in the same home.” Id. at 9. Mother testified that when their younger

child, T.C.Q.C. was born, she and Father “lived right across the street,” and

Father was “there all the time.” Id. at 55. Furthermore, the record shows

that Children have been removed for a period of “12 months or more from

the date of removal.” 23 Pa.C.S. § 2511(a)(8).

      In addition, “the conditions which led to the removal or placement of

the child continue to exist,” id., because Father has been noncompliant with

his reunification plan. Mr. Tyrone Jessie, CUA Case Manger Supervisor for

Turning Points for Children, testified Father’s objectives were:

      To maintain a drug-free status, [F]ather to submit three random
      drug screens prior to court, to continue going to Nu-Stop and
      continue to show clean screens.

      For his mental health, [F]ather will – will schedule a BHS
      assessment and follow through – all recommendations. Those
      were his – and as well maintain – along with mom – to maintain
      regular contact with the children.

N.T., 4/26/2016, at 10. In addition, he testified Father was referred to the

CEU for a screen and assessment. Id. at 11.

      Mr. Jessie specified that Father was compliant based on going to Nu-

Stop, but he was not complying with all the court orders.      Id. at 23. Mr.

Jessie testified Father was not initially compliant, but since November, 2015,

Father had attended Nu-Stop where he had drug screens, completed a

psychiatric evaluation on January 11, 2016, was referred for anger

management on March 17, 2016, and parenting classes, as well. Id. at 12.

However, he stated Father did not go up to CEU after November 2015, and


                                     -9-
J-S90001-16



did not go to BHS after November 2015. Id. at 23. In addition, he stated

Father was not compliant with CUA’s single case plan goals. Id.

        Furthermore, Ms. Portia Bailey, Visitation Coach for CUA, testified that

she had been in charge of the visitation for Father and Mother for the past

year, that initially, they had visits on a weekly basis for two hours, but the

visits became sporadic and were changed to one hour weekly, and then

changed to bi-weekly because parents started to miss more and more visits.

Id. at 24–25.

        Finally, the record confirms that “termination of parental rights would

best serve the needs and welfare of the child.”4 23 Pa.C.S. § 2511(a)(8).

This Court has stated that “a child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting
____________________________________________


4
    With regard to Section 2511(a)(8) and 2511(b), it is important to note that

        Section 2511(a)(8) explicitly requires an evaluation of the
        “needs and welfare of the child” prior to proceeding to Section
        2511(b), which focuses on the “developmental, physical and
        emotional needs and welfare of the child.” Thus, the analysis
        under Section 2511(a)(8) accounts for the needs of the child in
        addition to the behavior of the parent. … Accordingly, while both
        Section 2511(a)(8) and Section 2511(b) direct us to evaluate
        the “needs and welfare of the child,” we are required to resolve
        the analysis relative to Section 2511(a)(8), prior to addressing
        the “needs and welfare” of [the child], as proscribed by Section
        2511(b); as such, they are distinct in that we must address
        Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1008-09 (Pa. Super. 2008)
(citations omitted).




                                          - 10 -
J-S90001-16



responsibilities.   The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.”    In re Adoption of R.J.S., supra, 901 A.2d at

513.    Here, the record shows that T.D.C. – age three – has an asthma

condition that requires careful attention, that T.C.Q.C. – age one and one-

half – was removed from parents’ care three months after birth, and that

Children are bonded with their pre-adoptive foster parent and their needs

are being met. See N.T., 4/26/2016, at 15–16, 17, 31–32, 38. At this point

in their young lives Father’s limited compliance with his objectives leaves

Children in a prolonged state of limbo.      Furthermore, Children’s need for

permanency must be weighed against concerns about Father’s ability to

meet Children’s “needs and welfare” when the circumstances that led to

Children’s removal from parents’ care was neglect evidenced by T.D.C.’s

near-fatal asthma attack. See Id. at 8, 18–19.

       Father contends DHS (petitioner) failed to prove by clear and

convincing evidence that his parental rights should be terminated pursuant

to Section 2511(a)(8), since he “has appropriate housing, was involved in

Nu-Stop since November 2015 and visited the children to the best of his

ability.”   Father’s Brief at 17.   This argument, however, is irrelevant.

“Termination under Section 2511(a)(8) does not require          the court to

evaluate a parent’s current willingness or ability to remedy the conditions

that initially caused placement or the availability or efficacy of Agency




                                    - 11 -
J-S90001-16



services.” In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citations

omitted). This Court has explained:

      We recognize that the application of Section (a)(8) may seem
      harsh when the parent has begun to make progress toward
      resolving the problems that had led to removal of her children.
      ... However, by allowing for termination when the conditions that
      led to removal of a child continue to exist after a year, the
      statute implicitly recognizes that a child’s life cannot be held in
      abeyance while a parent attempts to attain the maturity
      necessary to assume parenting responsibilities. The court cannot
      and will not subordinate indefinitely a child’s need for
      permanence and stability to a parent’s claims of progress and
      hope for the future. Indeed, we work under statutory and case
      law that contemplates only a short period of time, to wit
      eighteen (18) months, in which to complete the process of
      either reunification or adoption for a child who has been placed
      in foster care.

In re Adoption of R.J.S., supra, 901 A.2d at 513 (emphasis in original)

(citations omitted).

      Here, at the conclusion of the termination hearing, the trial court

stated on the record:

      Well, taking the evidence as a whole, and taking the exhibits
      that came in as part of the evidence in this petition to terminate,
      a few things stand out, and that is that the parents somehow try
      to blame the system because the system didn’t reunite them
      with their children, when the parents had, and have, the
      obligation to do all they can to be reunited with their children.

      And instead of making efforts to reunite themselves with the
      Children, they make excuses because the system didn’t do
      enough for them. And when asked about documentation to
      substantiate their claims, the documents are not presented.

      The reason they don’t have records is because it was somebody
      else’s job to get the records and present the records on behalf of
      them. And in the issues where there’s a conflict between the

                                      - 12 -
J-S90001-16


      testimony, the Court finds the credibility to be with the witnesses
      for the Commonwealth, the Department of Human Services, and
      against the parents.

      Therefore, taking the evidence into consideration, the Court
      finds, by clear and convincing evidence — this is with respect to
      both children — that the parents failed to remedy the issues that
      brought the children into Court, brought the children into DHS,
      and are not in a position to remedy, nor will they be in a position
      to remedy the issues that brought the children into care in the
      near future.

      Considering that, under [Sections] 2511(a) (1), (2), (5) and (8),
      (8) because the children have been in care for one year, and (5)
      because the children were effectively in the care of both parents
      when they were removed, the parents, at times, having lived
      together.

      Although they claim that they were living across the street from
      one another, its effective proximity supports the finding that the
      Children were in the care of both parents.

N.T., 4/26/2016, at 62–63.

      Based upon our careful review of the record, the trial court’s opinion,

the briefs on appeal, and the relevant law, we conclude that the trial court’s

findings are supported by competent and sufficient evidence, and that it

properly concluded grounds for involuntary termination of Father’s parental

rights exist pursuant to Section 2511(a)(8).

      We next consider whether the trial court erred by terminating Father’s

parental rights under Section 2511(b).       We have discussed our analysis

pursuant to Section 2511(b) as follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding

                                    - 13 -
J-S90001-16


      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and
         should also consider the intangibles, such as the love,
         comfort, security, and stability the child might have with
         the foster parent. Additionally, this Court stated that the
         trial court should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Our Supreme Court has stated, “Common sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M, supra, 71 A.2d at 268 (citation omitted). The Court directed

that, in weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of Childhood ever in mind.” Id. at 269.

The T.S.M. Court observed that “[c]hildren are young for a scant number of

years, and we have an obligation to see to their healthy development

quickly. When courts fail . . . the result, all too often, is catastrophically

maladjusted children.” Id.



                                    - 14 -
J-S90001-16



      Here, the trial court opined on the record:

      Also under [Section] 2511(b), it is in the best interest of the
      children that the parents’ rights be terminated, and the goals be
      moved to adoption, and any harm that would be caused would
      be remedied.

      There would be no irreparable harm, based upon the clear and
      convincing evidence on those issues. So, the parents’ rights are
      terminated – both children – and the goal is moved to adoption
      for both children.

N.T., 4/26/2016, at 63–64.      The only argument presented by Father to

contest the trial court’s Section 2511(b) determination is the bald assertion

that “[t]he evidence presented by Petitioner did not rise to the level of clear

and convincing evidence as required by the applicable case law.” Father’s

Brief at 19. We disagree.

      Mr. Jessie testified Children are currently in a safe environment. N.T.,

4/26/2016, at 14.    He testified he did not believe any irreparable harm

would be done to Children if Father’s rights were terminated. Id. Mr. Jessie

explained Father had only been compliant since November 2015, and he

noted “the length of the case and the basis that the case came in.” Id. He

stated Children have been with their foster mother, A.B., since November,

2014, and they were safe with their needs being met. Id. at 15. Mr. Jessie

testified that T.D.C. has a loving relationship with A.B., and T.D.C. is

attached to her. Id. He further stated T.C.Q.C. has a very good relationship

with A.B., and is very attached to her.      Id. at 16.   Mr. Jessie testified he

observed one visit where T.C.Q.C. was very weepy when he left A.B., but


                                    - 15 -
J-S90001-16


was able to calm down for the rest of the visit with Father and Mother, and

the visit went very well that day.5 Id. He further testified that T.C.Q.C. has

been with A.B. for most of his life.             Id. at 17.    He stated that DHS had

become involved with this family in 2013 because there were neglect issues,

that when T.C.Q.C. was born, he tested positive for marijuana and

benzodiazepines and had to remain hospitalized, and services were put into

the home in September of 2014.                 Id. at 18.     He testified that, from his

understanding, Father and Mother were living together at that time. Id. He

stated on September 25, 2014, T.D.C. almost died from an asthma attack,

and was “lifeless” when she was rushed to the hospital. Id. at 18–19. He

testified DHS then obtained an order of protective custody on September 29,

2014. Id. at 19. He stated Father and Mother have not gone to CEU since

October 7, 2014, and throughout the life of the case Father and Mother had

not gone to BHS. Id. at 20.

        Ms. Portia Bailey testified that she was the visitation coach for Father

and Mother’s visits since March, 2015, that the initial visits were on a weekly

basis for two hours, but became sporadic and decreased to one hour weekly,

and then biweekly, in June, 2015. Id. at 24–25. She explained the cause

for the change was that Father and Mother attended half of the visits. She

testified Children were happy to see Father and Mother and the snacks, toys

____________________________________________


5
    Mr. Jessie did not indicate the date of the visit.



                                          - 16 -
J-S90001-16


and clothes they brought Children; when Father and Mother did not visit,

Children seemed to be sad. Id. at 25–26. She further stated, “as time went

on, it didn’t really seem to affect them” when Children came to the office

and there wasn’t a visit, and they were fine with just going back home with

the foster parent. Id. at 26. She testified that the visits went from Children

having a hard time transitioning and going back to the foster parent to

Children looking forward to seeing the foster parent and happy to see the

foster parent, A.B.   Id. at 28.   She stated Children call A.B. “mom.”    Id.

She also stated she was aware Father was incarcerated from May 2015 to

November 2015. Id. at 30.

      She testified Children are bonded to the pre-adoptive foster parent,

A.B., they look to her for their needs, they are ages three and one and one-

half, and A.B. takes appropriate action for T.D.C.’s asthma. Id. at 31–32.

She stated T.C.Q.C. cries when he leaves his pre-adoptive parent, and when

he is picked up by her after a visit, he is excited. Id. Ms. Bailey testified

that of the 17 or 18 visits she covered from March, 2015, Father and Mother

only made eight or nine. Id. at 35. She testified Father interacted very well

with Children during visits. Id. at 35–36.

      Finally, Mr. Jessie testified that the children are more bonded with A.B.

than with Father and Mother because they have been with her for the last 16

months, and the reason Children have been in care is Father and Mother’s




                                    - 17 -
J-S90001-16


failure to follow through with all court recommendations or court orders that

have been set for them. Id. at 38.

        The trial court found under Section 2511(b), it was “in the best

interest of [Children] that the parents’ rights be terminated, and the goals

be moved to adoption, and any harm that would be caused would be

remedied[, and t]here would be no irreparable harm, based upon the clear

and convincing evidence on those issues.”            Id. at 63–64.    While Father

testified he “provide[s] for my kids and do the best I can, and … I’ve always

got something for them … that’s my world,”6 competent, sufficient evidence

of record supports the trial court’s decision that termination of Father’s

parental    rights   best    serves    Children’s   developmental,   physical,   and

emotional needs and welfare. See 23 Pa.C.S. § 2511(b), supra.

        Accordingly, we affirm the trial court’s determination that DHS proved

grounds for the involuntary termination of Father’s parental rights to T.D.C.

and T.C.Q.C. pursuant to §§ 2511(a)(8) and (b).

        Orders affirmed.




____________________________________________


6
    N.T., 4/26/2016, at 58–59.



                                          - 18 -
J-S90001-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016




                          - 19 -